              Case 2:20-cv-01399-JCC Document 15 Filed 08/10/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                    CASE NO. C20-1399-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    CR&R INCORPORATED, a California
      corporation,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion to continue trial and
18
     related dates and to strike the mediation requirement (Dkt. No. 14). Having thoroughly
19
     considered the motion and relevant record, and finding good cause, the Court GRANTS the
20
     motion and ORDERS:
21
        1. The bench trial currently scheduled for December 6, 2021 is continued to March 7, 2022.
22
        2. The discovery deadline is continued to November 8, 2021.
23
        3. The dispositive motions deadline is continued to December 6, 2021.
24
        4. The deadline for the pretrial order is continued to February 21, 2022.
25
        5. The deadline for trial briefs is continued to March 2, 2022.
26


     MINUTE ORDER
     C20-1399-JCC
     PAGE - 1
            Case 2:20-cv-01399-JCC Document 15 Filed 08/10/21 Page 2 of 2




 1     6. The 39.1 mediation requirement is stricken.

 2        DATED this 10th day of August 2021.
                                                        Ravi Subramanian
 3                                                      Clerk of Court
 4
                                                        s/Sandra Rawski
 5                                                      Deputy Clerk

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1399-JCC
     PAGE - 2
